Citation Nr: 0919037	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1970 to April 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

As support of his claim, the Veteran presented testimony at a 
hearing before RO personnel in March 2008.  The transcript of 
the hearing is associated with the claims folder and has been 
reviewed.  

After the Board reopens the Veteran's claim for service 
connection for residuals of a left foot injury, it is 
remanding the issue to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for residuals 
of a left foot injury because there was no evidence that the 
Veteran's left foot disability was related to his in-service 
injury.  The Board confirmed this rating decision in a June 
1991 decision, and the Veteran did not appeal the Board 
decision.  

2.  The additional evidence received since the June 1991 
Board decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1991 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2008).  

2.  New and material evidence has been received since the 
June 1991 Board decision to reopen the claim for service 
connection for residuals of a left foot injury.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2002 and 
January 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In addition, with regard to new and material evidence, the 
January 2005 VCAA notice letter is compliant with the 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  In any event, in light of the 
Board's favorable action with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for residuals of a left foot injury, any notice 
deficiencies would not be harmful.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The Board acknowledges the RO failed to provide VCAA notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.   

However, the Supreme Court of the United States (Supreme 
Court) recently reversed the Federal Circuit's holding in 
Sanders.  Shinseki v. Sanders, 556 U. S. ___ (2009).  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (Slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'" Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (Slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Board finds that there is no prejudice to the 
Veteran because he had actual knowledge of the evidence he 
was required to submit in this case based on the additional 
evidence he submitted.  Specifically, throughout the course 
of the appeal process, the Veteran submitted statements and 
treatment records indicating that his left foot disorder is 
related to his military service.  These statements indicate 
the Veteran has actual knowledge of the evidence required of 
him to substantiate his claim to reopen.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, 
under Sanders, even though VA may have erred by failing to 
provide Dingess notice, the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), and relevant VA treatment records.  Private medical 
records also have been associated with the claims file.  
Moreover, the Veteran and his representative have submitted 
several statements, including one from the Veteran's fellow 
serviceman, in support of the claim.  In addition, the 
Veteran was afforded an opportunity to provide testimony 
before RO personnel in March 2008.  Finally, in a March 2009 
statement, the Veteran indicated that he had no more evidence 
to submit.  Thus, there is no indication that any additional 
evidence remains outstanding.  The duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

The RO initially denied service connection for residuals of a 
left foot injury in an August 1990 rating decision because no 
new and material evidence had been submitted to show that any 
current left foot disability was related to his acute injury 
in service.  This decision was affirmed by a June 1991 Board 
decision.  The Veteran did not appeal that decision; thus, 
the June 1991 Board decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104.   

Although the RO reopened the Veteran's claim, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, the Board must initially determine on 
its own, regardless of the RO's actions, whether there is new 
and material evidence to reopen this claim before proceeding 
to readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

Through the submission of new evidence in November 2001, the 
Veteran's previously denied claim for service connection for 
residuals of a left foot injury was reopened.  Because the 
Veteran's claim to reopen service connection was filed after 
August 2001, the amended regulations are applicable.  See 66 
Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the June 1991 
Board decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a November 1996 
statement from Professional Disability & Vocational Services 
indicate that the Veteran suffers from problems related to 
his in-service injury.  Further, VA treatment records dated 
in July 1990 and March 1997 reveal that the Veteran was 
diagnosed with degenerative joint disease (DJD) "secondary 
to trauma", noting the in-service left foot injury that he 
sustained.  See statement from Professional Disability & 
Vocational Services dated in November 1996, and VA treatment 
records dated in July 1990 and March 1997.

Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran currently has a 
left foot disorder that may be related to service.  This 
evidence is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, as new and material evidence has been received, 
the Veteran's claim for service connection for residuals of a 
left foot injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim for service connection for residuals of a 
left foot injury and the claim is reopened.


REMAND

However, before addressing the merits of the Veteran's claim 
for service connection for residuals of a left foot injury, 
the Board finds that additional development of the evidence 
is required.

First, the RO should send the Veteran a VCAA notice letter 
complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), in that it notifies the Veteran that a downstream 
disability rating and an effective date will be assigned if 
his claim for service connection for residuals of a left foot 
injury is granted.

Next, the Veteran should be scheduled for a VA examination to 
obtain a medical nexus opinion concerning the etiology of any 
current left foot disorder.  In disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran claims that the problems he 
currently experiences with his left foot resulted from an 
injury he sustained while on active duty.  A review of STRs 
reveals treatment for a left foot injury when a pipe fell on 
the Veteran's left foot in August 1971.  However, X-rays 
taken of the Veteran's left foot on two separate occasions 
were negative, and there were no other complaints of, or 
treatment for, left foot problems while the Veteran was in 
service.  Significantly, his March 1972 separation 
examination was unremarkable for any complaint or evidence of 
a left foot disorder or residuals of a left foot injury.

Post-service, treatment records indicate that the Veteran 
first sought treatment for pain in his left foot in 1988, and 
has continuously received treatment for complaints of left 
foot pain and swelling since then.  VA treatment records 
dated in the 1990s indicate a diagnosis of DJD secondary to 
trauma, noting the Veteran's in-service injury to his left 
foot.  See, e.g., VA treatment records dated in July 1990 and 
March 1997.  In addition, the Veteran submitted a November 
1996 statement from Professional Disability & Vocational 
Services that indicates the Veteran has problems related to a 
foot injury from military service.  

Here, the Board acknowledges that the VA treatment records 
dated in July 1990 and March 1997, and the statement from 
Professional Disability & Vocational Services dated in 
November 1996, are of limited probative value because there 
is no indication that a review of the Veteran's pertinent 
STRs or other post-service records was conducted by the 
treating VA physicians or by the person making the statement 
from Professional Disability & Vocational Services.  See 
Elkins v. Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 
Vet. App. 177 (1993) (highlighting doctor's failure to 
consider the relevant pre- and post-service medical history).

In this regard, medical history provided by a Veteran and 
recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran; the 
critical question is whether that history was accurate and 
credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  

Here, although it does not appear that a review of the 
Veteran's STRs or pertinent post-service medical records had 
been completed, in light of the medical evidence suggesting a 
connection between the Veteran's current left foot disorder 
and his in-service left foot injury, and the Court's recent 
decision in McLendon, a comprehensive VA medical examination 
and opinion are needed to determine whether his current left 
foot disorder is traceable back to his military service and 
to his in-service left foot injury, in particular.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
to notify him and his representative of 
any previously omitted information or lay 
or medical evidence that is necessary to 
substantiate the claim for service 
connection for residuals of a left foot 
injury.  The corrective VCAA notice 
should also comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

2.  Arrange for the Veteran to undergo a 
VA examination to determine the nature, 
severity, and etiology of any current 
left foot disorder. The examination 
should include any necessary diagnostic 
testing or evaluation.  The claims file 
must be made available for review of his 
pertinent medical and other history, 
particularly the records of any relevant 
treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran have a current left 
foot disorder?

(b)	  If so, is it at least as likely as 
not that the Veteran's 
current left foot disorder is the direct 
result of his military service?  In 
making this determination, the examiner's 
attention is directed to the STRs dated 
in August 1971, which indicate an injury 
to, and subsequent treatment of, the 
Veteran's left foot. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against 
a conclusion such as causation is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible.

The Veteran is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Readjudicate the Veteran's claim for 
service connection for residuals of a 
left foot injury in light of any 
additional evidence received since the 
March 2009 supplemental statement of the 
case (SSOC).  If the claim is not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


